IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EARL CALVIN HANDFIELD, II,                  : No. 292 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
WILLIAM E. HOWELL, III, ESQ. DAVID N.       :
VAN DER GOES PHD ALBU QUANT, LLC,           :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2020, the Petition for Allowance of Appeal

is DENIED. The Application for Nunc Pro Tunc Relief is DISMISSED AS MOOT.